Exhibit 10.2 Esterline Technologies Corporation LONG-TERM INCENTIVE PERFORMANCE SHARE PLAN(Esterline Executive & Corporate Officers Only) 1. Purpose. Esterline Technologies Corporation (“Esterline” or the “Company”) has established this Long-Term Incentive Performance Share Plan (“PSP” “PSP Plan”, or “the Plan”) to reward its officers and selected senior managers for effective leadership that achieves expected and superior results for shareholders over the long term. 2. PSP Terms.The Company established this PSP pursuant to its 2013 Equity Incentive Plan (as may be amended and/or restated from time to time) (“2013 Plan”).The terms of the PSP Appointment, the Award Table, this PSP Plan, and the 2013 Plan together constitute the “PSP Terms.” Notwithstanding any other provision of the Plan to the contrary, the Plan shall be administered and its provisions interpreted so that payments made to Participants who are “covered employees” qualify as “performance-based compensation,” in each case, within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”). 3. Participation. a. Selection.The Company’s officers and other senior managers employed by the Company’s corporate office or by a Company subsidiary are eligible to participate in this PSP.Appointments require recommendation by an executive officer and approval by Esterline’s Board of Directors Compensation Committee (hereafter “Board” and “Committee”).In addition, Board approval is also required for appointments of the Chief Executive Officer (“CEO”) and of all other executive officers.The CEO, acting independently, also has authority to make PSP appointments, provided such appointments comply with the Company’s Equity Grant Guidelines, and do not appoint employees who report directly to the CEO.Employees who are appointed to the PSP are hereafter referred to as “Participant(s).” b. Appointment.Each Participant will receive a written appointment in the form attached (“PSP Appointment”). Participants are usually appointed to the PSP in the first fiscal quarter of a performance period.Nevertheless, Participants may be appointed at any time.Participants appointed after the first fiscal quarter will receive a pro-rata award for the portion of the performance period following their appointment, calculated as provided in Section 7 below. Appointment as a Participant in one or more PSP performance periods does not entitle employees to appointment in subsequent periods. 4. Performance Periods.PSP performance periods will be three years in duration, beginning on the first day of a Company fiscal year and ending on the last day of the third consecutive fiscal year thereafter.A new three-year performance period will start with each new fiscal year, such that there will be three overlapping PSP performance periods open at any given time, as illustrated below.The Committee may establish shorter performance periods as it determines are reasonable. Performance Share Plan
